      Case: 4:20-cv-00794-JG Doc #: 87 Filed: 05/21/20 1 of 2. PageID #: 1136




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CRAIG WILSON, et al.                              )   CASE NO.: 4:20CV794
                                                   )
                                                   )
                Petitioners,                       )   JUDGE JAMES S. GWIN
                                                   )
        v.                                         )
                                                   )
 MARK WILLIAMS, Warden of Elkton                   )
 Federal Correctional Institution, et al.,         )   NOTICE OF FILING RESPONDENTS'
                                                   )   APPLICATION FOR STAY AND FOR AN
                Respondents.                       )   ADMINISTRATIVE STAY IN THE
                                                   )   SUPREME COURT OF THE UNITED
                                                   )   STATES



       Respondents Mark Williams, Warden of Elkton Federal Correctional Institution and

Michael Carvajal, Director of Federal Bureau of Prisons, in their official capacities

(“Respondents”), hereby notify this Court that on May 20, 2020, an Application for a Stay of the

Injunction Issued by the United States District Court for the Northern District of Ohio and for an

Administrative Stay, was filed with the Supreme Court of the United States. Petitioners were

served with a copy of such Application.



                                              Signatures on next page
Case: 4:20-cv-00794-JG Doc #: 87 Filed: 05/21/20 2 of 2. PageID #: 1137



 .


                                  Respectfully submitted,

                                  JUSTIN E. HERDMAN
                                  United States Attorney

                              By: /s/ James R. Bennett II
                                  James R. Bennett II (OH #0071663)
                                  Sara DeCaro (OH #0072485)
                                  Assistant United States Attorneys
                                  United States Court House
                                  801 West Superior Ave., Suite 400
                                  Cleveland, Ohio 44113
                                  216-622-3988 - Bennett
                                  216-522-4982 - Fax
                                  James.Bennett4@usdoj.gov
                                  Sara.DeCaro@usdoj.gov

                                  Attorneys for Respondents




                                   2
